Richardson, Judge:
This protest is before the court on a motion made by the Government for a dismissal of the protest on the ground that it is untimely. No answering or opposing papers were submitted on the motion by or on behalf of the plaintiff.
The official papers before the court disclose that the subject entry was liquidated on December 15, 1960, and that the protest was filed on February 23, 1961, or 70 days after liquidation. In view of the statutory limitation of 60 days within which a protest must be filed following liquidation (19 U.S.C.A., section 1514), the court is without jurisdiction to entertain the instant protest, and the motion to dismiss for untimeliness must be granted.
Judgment will be entered accordingly.